 


                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

Lu Ann Beltman,                         )
     Plaintiff,                         )
                                        )      No. 1:17-cv-682
-v-                                     )
                                        )      HONORABLE PAUL L. MALONEY
Sun Life Assurance Company              )
of Canada,                              )
      Defendant.                        )
                                        )


                                    JUDGMENT

      In accordance with the Opinion and Order entered on this date and pursuant to Fed.

R. Civ. P. 58 JUDGMENT hereby enters.

      IT IS SO ORDERED.

Date: March 29, 2019                        /s/ Paul L. Maloney
                                                Paul L. Maloney
                                                United States District Judge




 
